Citation Nr: 0935037	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  07-24 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) as due to exposure to herbicides.

2.  Entitlement to service connection for lung nodules, as 
due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his sister-in-law



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active duty from August 1967 to April 1970, 
and evidently served in the Republic of Vietnam.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In November 2008, the Veteran testified during a Board 
personal hearing before the undersigned Acting Veterans Law 
Judge in Muskogee, Oklahoma.  A transcript of that hearing is 
of record. 

In January 2009, the Board remanded the Veteran's case to the 
RO for further development.  That development was completed, 
and the case has been returned to the Board. 


FINDINGS OF FACT

1.  The were no chronic symptoms of COPD in service; post-
service symptoms of chest pain and shortness of breath were 
related to non-service-connected smoking; COPD was not 
diagnosed until many years after service; and COPD has not 
been related by competent evidence to any in-service injury 
or disease during the Veteran's active military service, 
including his herbicide exposure.

2.  The were no chronic symptoms of lung nodules in service; 
post-service symptoms of chest pain and shortness of breath 
were related to non-service-connected smoking; lung nodules 
were not diagnosed until many years after service; and lung 
nodules have not been related by competent evidence to any 
in-service injury or disease during the Veteran's active 
military service, including his herbicide exposure.


CONCLUSIONS OF LAW

1.  COPD was not incurred in or aggravated by active military 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

2.  Lung nodules were not incurred in or aggravated by active 
military service, nor may they be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits is found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Upon receipt of 
a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical evidence or lay evidence that is necessary to 
substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The Board notes 
that a "fourth element" of the notice requirement requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
Veteran in May 2006, prior to the August 2006 adjudication on 
appeal, and in February 2009, of the information and evidence 
needed to substantiate and complete a claim for service 
connection for COPD and lung nodules, to include notice of 
what part of that evidence is to be provided by the claimant, 
and notice of what part VA will attempt to obtain.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In May 2006 
and November 2008, the RO provided the Veteran with notice 
consistent with the Court's holding in Dingess.  However, 
because the Board has denied the Veteran's claims as set 
forth herein, any questions as to the appropriate disability 
ratings or effective dates to be assigned are rendered moot.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has fulfilled its 
duty to assist the Veteran in obtaining identified and 
available evidence needed to substantiate a claim and, as 
warranted by law, affording VA examination.  A VA examination 
was conducted in February 2009.  The Veteran was provided the 
opportunity to meaningfully participate in the adjudication 
of his claim and did in fact participate, including 
testifying during a personal hearing before the undersigned 
in November 2008.  Washington v. Nicolson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.

Service Connection Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, VA and private medical records and 
examination reports, and his personal hearing testimony.  
Although this Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that all the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate his claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to his claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  38 C.F.R. § 3.303.  The 
absence of any one element will result in the denial of 
service connection.  Coburn v. Nicholson, 19 Vet. App. 427 
(2006).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and/or third element is through a 
demonstration of continuity of symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology 
may be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  38 C.F.R. § 3.303(b).

Certain chronic disabilities, such as malignant tumors, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In this case, the Veteran evidently served in the Republic of 
Vietnam during the Vietnam era and is also presumed to have 
been exposed to Agent Orange.  
38 U.S.C.A. § 1116.  He contends that his COPD and lung 
nodules were caused by that exposure. 

Under 38 U.S.C.A. § 1116 certain diseases are presumed to 
have been caused by exposure to Agent Orange and other 
herbicides.  That group of diseases includes respiratory 
cancers (cancers of the lung, bronchus, larynx, or trachea) 
but does not include COPD and lung nodules.  38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  The Secretary of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See, e.g., Notice, 68 
Fed. Reg. 27,630-41 (May 20, 2003).  Hence, while this 
Veteran is presumed to have been exposed to Agent Orange, 
COPD or lung nodules may not be presumed to have been so 
incurred based on that exposure.  38 C.F.R. §§ 3.307, 3.309.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).  Accordingly, service 
connection for COPD and for lung nodules may be pursued on 
two theories.  First, that COPD or lung nodules was directly 
incurred or aggravated in-service.  Second, that COPD or lung 
nodules are due to exposure to Agent Orange and other 
herbicides in light of the Veteran's presentation of evidence 
showing proof of direct causation. 

Upon review of the probative and competent evidence of 
record, the Board finds that service connection is not 
warranted for COPD and lung nodules.  In reaching this 
determination, the Board has considered evidence that 
includes service and post-service treatment records and 
examination reports, the Veteran's written statements and 
histories, and the Veteran's personal hearing testimony. 

After a review of the evidence, the Board finds that the 
weight of the evidence demonstrates that there were no 
chronic symptoms of COPD in service, that post-service 
symptoms of chest pain and shortness of breath were related 
to non-service-connected smoking, that COPD and lung nodules 
were not diagnosed until many years after service, and that 
COPD and lung nodules have not been related by competent 
evidence to any in-service injury or disease.  

Post-service VA treatment records, dated in March 1999, 
indicate that results of an x-ray of the Veteran's chest 
revealed COPD.  In January 2004, the Veteran reported that 
results of a private chest x-ray ray showed a mass but he did 
not provide the x-ray ray.  He had atypical chest pain and 
reported smoking 1 1/2 packs of cigarettes daily.  In February 
2004, a computed tomography (CT) scan of his chest was 
reported to show multiple nodules. 

The VA treatment records include November 2004 and January 
2005 CT reports of the Veteran's chest.  In November 2004, 
several new parenchymal nodules were noted.  

A January 2005 VA medical record indicates that a 
pulmonologist was consulted about the Veteran's recent 
abnormal CT findings.  The medical specialist reviewed five 
CT scans dated from 2003 to 2005 and concluded that the 
Veteran's lungs did not appear to have significantly changed 
over that time.  An April 2005 VA CT report indicates some 
improvement in the soft tissue density in the right lobe 
medially of the Veteran's lungs, thought to be related to 
resolving inflammatory process.  Stable pulmonary nodules 
were noted.  Results of x-rays of the Veteran's chest taken 
in June 2005 showed COPD but no hilar masses, and a 
questionable new density in the lower retrosternal area.

A May 2007 VA Agent Orange Registry examination record 
indicates that the Veteran served in the Republic of Vietnam 
from February 1968 to April 1970.  He gave a history of pain 
in his chest and shortness of breath since returning from 
Vietnam and said that he smoked 1 and 1/2 packs of cigarettes 
for 45 years.  A history of lung nodules was noted.  The 
assessment included lung nodules and COPD.  

A February 2009 VA examination report indicates that the 
Veteran gave a history of being diagnosed with lung nodules 
in 2004 and that CT scans were stopped in 2007 because there 
was no change in the lung nodules.  The Veteran denied a 
history of lung cancer and reported having shortness of 
breath with exertion.  He denied any history of asthma and 
said he had a history of COPD for several years.  He gave a 
history of smoking one pack of cigarettes for the last forty 
years.  It was noted that an October 2006 CT of the Veteran's 
thorax showed antecedent granulomatous disease and scattered 
non-calcified nodules that were stable and non-growing.  
Results of a left chest x-ray were consistent with emphysema.  
Upon clinical examination, the diagnosis was mild obstructive 
pulmonary disease.  

The VA examiner noted that the Veteran was diagnosed with 
antecedent granulomatous disease with stable non-calcified 
nodules in the lung as per the 2006 CT scan and the nodules 
were stable since the 2004 diagnosis.  He was also diagnosed 
with COPD.  According to the VA examiner, a review of medical 
literature showed that cigarette smoking was the leading 
cause of COPD and the Veteran had a 40-year history of 
smoking one pack of cigarettes daily.  There was no medical 
research evidence available at present connecting exposure to 
herbicides to COPD, or granulomatous lung nodules.  In the VA 
examiner's opinion, the Veteran's medical diagnoses of COPD 
and granulomatous lung nodules were less likely than not 
related to his in-service exposure to herbicides in Vietnam. 

The Veteran has contended that service connection should be 
granted for COPD and lung nodules.  Although the evidence 
shows that the Veteran currently has COPD and granulomatous 
lung nodules, no competent evidence has been received to show 
that these disabilities are related to service or any 
incident thereof, including to herbicide exposure in service.

On the other hand, the record reflects that the Veteran's 
lungs were normal on separation from service and the first 
post service evidence of record of COPD dates from 1999 and 
of lung nodules dates from 2004, more than 30 years after the 
Veteran's service separation.  In short, no medical opinion 
or other medical evidence relating the Veteran's COPD and 
lung nodules to service or any incident of service has been 
presented.

The Veteran, as a lay person without medical training, does 
not meet the burden of presenting competent evidence as to 
medical cause and effect, or a diagnosis, merely by 
presenting his own statements.  While the Veteran can attest 
to factual matters of which he had first-hand knowledge, 
e.g., difficulty hearing, neither he nor any lay affiant is 
capable of making medical conclusions.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
There is no evidence showing, and the Veteran does not 
assert, that he has medical training to provide competent 
medical evidence as to the etiology of the claimed COPD and 
lung nodules.

As there is no competent evidence showing a nexus between any 
in-service injury, including herbicide exposure, or disease, 
and the disorders which caused and contributed to the 
Veteran's COPD and lung nodules; therefore, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claims for service connection for COPD and lung 
nodules as due to exposure to herbicides, and the 


claims are denied.  In reaching this decision the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.102. 


ORDER

Service connection for COPD as due to exposure to herbicides 
is denied.

Service connection for lung nodules as due to exposure to 
herbicides is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


